DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of no statutory double patenting as being unpatentable over claim 1-3, 5-9 and 11-20 of U.S. Patent No. 10,342,363 B2, hereinafter referred to as Pat’363. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of the instant application, claim 1 of Pat’363 teaches a refrigerator comprising:
a cabinet having a storage chamber defined therein (see line 2 of claim 1 of Pat’363); and
a door connected to the cabinet and configured to open and close the storage chamber (see lines 3 and 4 of claim 1 of Pat’363), the door comprising:
an outer plate having a first opening defined therethrough (see lines 4-6 of claim 1 of Pat’363);
a door liner having a second opening defined therethrough that faces the first opening of the outer plate (see lines 7-8 of claim 1 of Pat’363);
a panel assembly configured to cover the first opening of the outer plate and the second opening of the door liner (see lines 9-13 of claim 1 of Pat’363); and
a support frame provided proximal to the first opening of the outer plate and configured to connect the outer plate with the panel assembly (see lines 14-19 of claim 1 of Pat’363),
wherein the panel assembly of the door comprises:
a front panel that defines a front outer appearance of the door (see lines 20-21 of claim 1 of Pat’363);
an insulating panel provided on a rear side of the front panel (see lines 22-23 of claim 1 of Pat’363); and
a spacer arranged between the front panel and the insulating panel and configured to maintain a space between the front panel and the insulating panel (see lines 24-26 of claim 1 of Pat’363), and
wherein the support frame of the door comprises:
a first support portion that is configured to be in contact with a rear surface of the front panel (see lines 27-29 of claim 1 of Pat’363); and a second support portion that is configured to be in contact with the outer plate of the door (see lines 30-31 of claim 1 of Pat’363), 
wherein the first support portion of the support frame is positioned closer to an interior of the storage chamber than a rear surface of the outer plate of the door (see lines 32-34 of claim 1 of Pat’363).
Regarding claim 2, claim 2 of Pat’363 teaches the refrigerator of claim 1, wherein the second support portion is bent from the first support portion and configured to be in contact with the outer plate of the door (see lines 1-3 of claim 2 of Pat’363).
Claim 3 of the instant application corresponds to claim 3 of Pat’363.
Claim 4 of the instant application, claim 1 of Pat’363 teaches the refrigerator of claim 1, wherein the first support portion of the support frame of the door is in contact with a rear surface of the front panel of the panel assembly of the door (see lines 28-32 of claim 1 of Pat’363).
Claim 5 of the instant application corresponds to claim 5 of Pat’363.
Claim 6 of the instant application corresponds to claim 6 of Pat’363.
Claim 7 of the instant application corresponds to claim 7 of Pat’363.
 Claim 8 of the instant application corresponds to claim 8 of Pat’363.
Claim 9 of the instant application, corresponds to claim 9 of Pat’363. 
Regarding claim 10 of the instatnt application, claim 1 of Pat’363 teaches the refrigerator of claim 1, wherein the door liner of the door is in contact with a rear surface of the insulating panel of the panel assembly of the door, and
wherein a space defined by the door liner, the outer plate, and the panel assembly is filled with an insulating material (see lines 11-13 of claim 1 of Pat’363).
Claim 11 of the instant application corresponds to claim 11 of Pat’363.
Claim 12 of the instant application corresponds to claim 12 of Pat’363. 
Claim 13 of the instant application corresponds to claim 13 of Pat’363. 
Regarding claim 14 of the instant application, claim 14 of Pat’363 teaches a refrigerator comprising:
a cabinet having a storage chamber defined therein (see line 2 of claim 14 of Pat’363); and
a door connected to the cabinet and configured to open and close the storage chamber (see lines 3-4 of claim 14 of Pat’363), the door comprising:
an outer plate having an opening defined therethrough, and defining a first surface of the door (see lines 5-6 of claim 14 of Pat’363);
a panel assembly configured to cover the opening of the outer plate (see lines 7-8 of claim 14 of Pat’363);
a door liner that, together with the outer plate and the panel assembly, define a space therebetween in which an insulating material is filled (see lines 9-11 of claim 14 of Pat’363); and
a support frame that is provided proximal to the opening of the outer plate, and that connects the outer plate and the panel assembly of the door (see lines 12-16 of claim 14 of Pat’363),
wherein the panel assembly of the door comprises:
a front panel that defines a front outer appearance of the door (see lines 17-19 of claim 14 of Pat’363);
an insulating panel provided on a rear side of the front panel (see lines 20-21 of claim 14 of Pat’363); and
a spacer arranged between the front panel and the insulating panel that is configured to maintain a space between the front panel and the insulating panel (see lines 22-25 of claim 14 of Pat’363),
wherein the support frame of the door comprises:
a first support portion arranged to face the front panel of the panel assembly of the door (see lines 26-28 of claim 14 of Pat’363); and
a second support portion that is bent from the first support portion and configured to be in contact with the outer plate of the door (see lines 29-31 of claim 14 of Pat’363), and
wherein the first support portion of the support frame of the door is positioned behind a front surface of the outer plate of the door, and the front surface of the outer plate is aligned with a front surface of the front panel of the panel assembly (see lines 32-36 of claim 14 of Pat’363).
	Claim 15 of the instant application corresponds to claim 15 of Pat’363.
Claim 16 of the instant application corresponds to claim 16 of Pat’363.	
Claim 17 of the instant application corresponds to claim 17 of Pat’363.
Claim 18 of the instant application corresponds to claim 18 of Pat’363.
Claim 19 of the instant application corresponds to claim 19 of Pat’363.
Claim 20 of the instant application corresponds to claim 20 of Pat’363.
Allowable Subject Matter
Claims 1-20 would be allowable upon receipt of a terminal disclaimer to overcome the double patenting rejection above.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 recites, inter alia, a door liner having a second opening defined therethrough that faces the first opening of the outer plate; a panel assembly configured to cover the first opening of the outer plate and the second opening of the door liner; and a support frame provided proximal to the first opening of the outer plate and
configured to connect the outer plate with the panel assembly, wherein the panel assembly of the door comprises: a front panel that defines a front outer appearance of the door; an insulating panel provided on a rear side of the front panel; and a spacer arranged between the front panel and the insulating panel and configured to maintain a space between the front panel and the insulating panel, and wherein the support frame of the door comprises: a first support portion that is configured to be in contact with a rear surface of the front panel; and a second support portion that is configured to be in contact with the outer plate of the door, wherein the first support portion of the support frame is positioned closer to an interior of the storage chamber than a rear surface of the outer plate of the door.
Claim 14 recites, inter alia, a door liner that, together with the outer plate and the panel assembly, define a space therebetween in which an insulating material is filled; and a support frame that is provided proximal to the opening of the outer plate, and that connects the outer plate and the panel assembly of the door, wherein the panel assembly of the door comprises: a front panel that defines a front outer appearance of the door; an insulating panel provided on a rear side of the front panel; and a spacer arranged between the front panel and the insulating panel that is configured to maintain a space between the front panel and the insulating panel, wherein the support frame of the door comprises: a first support portion arranged to face the front panel of the panel assembly of the door; and a second support portion that is bent from the first support portion and configured to be in contact with the outer plate of the door, and wherein the first support portion of the support frame of the door is positioned behind a front surface of the outer plate of the door, and the front surface of the outer plate is aligned with a front surface of the front panel of the panel assembly.
Claims 2-13 and 15-20 would be allowable based on dependency on an objected to base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2018/0149420 A1), Kim et al. (US 2017/0211874 A1), Choi (US 2017/0191745 A1), Park et al (US 2017/0188721 A1), Kang (US 2017/01 76087 A1), Kwon (US 2010/0024466 A1), Kim et al (US 9,791,207 B2), Kim et al (US 2017/0370634 A1), Akalan et al (US 2018/0142946 A1), and Yang (US 2017/0292768 A1) disclose a refrigerator. Basso (US 2017/0234601 A1) cooling arrangement for refrigerators. Haney et al (US 2018/0142943 A1) disclose a slide out door bin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875   

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875